In the amended declaration in this case, claimant states that he was an employee of the Illinois State School for the Deaf, at Jacksonville, and was engaged in operating a circular saw in the carpenter shop at the time the accident occurred. Claimant alleged that the saw was dull and was unprotected by proper guards; that the wood being sawed by him was seasoned and tough and that the combination of circumstances caused the board to jump and catch claimant’s hand so that the thumb and two fingers of the left hand were cut off. It is apparent from the amended declaration that the place of claimant’s employment was operated by the State entirely in its governmental capacity. It is impossible to ascertain from the amended declaration that what occurred as alleged by claimant was in any way the proximate cause of the injury. The State has filed a general demurrer. We consider that the statement is bad on demurrer, and for the reason hereinbefore, stated, the demurrer is sustained.